Filed 6/27/16 P. v. Bowling CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Yolo)
                                                            ----

THE PEOPLE,                                                                                  C079509

                   Plaintiff and Respondent,                                     (Super. Ct. No. CR142009)

         v.

ERIK BRYAN BOWLING,

                   Defendant and Appellant.



         This is an appeal pursuant to People v. Wende (1979) 25 Cal. 3d 436. While on
felony probation for stalking (Pen. Code, § 646.9, subd. (a)), defendant Erik Bryan
Bowling was detained by police after a woman in a department store reported that
defendant was “stalking” her and her child around the store. Defendant failed to report
the police contact to probation. Probation officers had informed defendant of the
requirement that he report all police contact to the probation officer within 48 hours (later
modified to within 24 hours). When the probation officer learned that defendant had
been contacted by police but had not reported it, she went to defendant’s home six days
after the contact and asked him about it. He stated that he was scared to report it and
apologized for not doing so.




                                                             1
       After a contested hearing, the court found that defendant violated probation. On
May 28, 2015, the court reinstated defendant on probation with 90 days in jail after
defendant waived prior credits pursuant to People v. Johnson (2002) 28 Cal. 4th 1050.
       Defendant appeals from the May 2015 order.
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts of the case and requests this court to review the record and
determine whether there are any arguable issues on appeal. (People v. Wende, supra, 25
Cal. 3d 436.) Defendant was advised by counsel of the right to file a supplemental brief
within 30 days of the date of filing of the opening brief. More than 30 days elapsed, and
we received no communication from defendant. Having undertaken an examination of
the entire record, we find no arguable error that would result in a disposition more
favorable to defendant.
                                      DISPOSITION
       The judgment (order modifying and reinstating probation) is affirmed.



                                                      /S/

                                                   RENNER, J.


We concur:


/S/

ROBIE, Acting P. J.


/S/

DUARTE, J.




                                              2